DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/20 has been considered by the examiner.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. US Patent 10,368,216 (i.e. corresponds to application 15/858,632). This is a statutory double patenting rejection.

Regarding claim 1, The instant application claims: 
A real-time location system in an environment, comprising: a location tag having a location ID, wherein the location tag is configured to transmit the location ID and a received acoustic ID from an acoustic transmitting device to a central server via a wireless mesh network; (US Patent claim 1 recites “A real-time location system in an environment, comprising: a location tag having a location ID, wherein the location tag is configured to transmit the location ID and a received acoustic ID from an acoustic transmitting device to a central server via a wireless mesh network;”).
the wireless mesh network comprising a first mesh network member and a second mesh network member, the first mesh network member and the second mesh network member being battery-powered devices, the first mesh network member having a first clock and the second mesh network member having a second clock, wherein the first mesh network member transmits a first timestamp of the first clock to the second mesh network member, (US Patent claim 1 recites “the wireless mesh network comprising a first mesh network member and a second mesh network member, the first mesh network member and the second mesh network member being battery-powered devices, the first mesh network member having a first clock and the second mesh network member having a second clock, wherein the first mesh network member transmits a first timestamp of the first clock to the second mesh network member,”).
and the second mesh network member generates a message for propagation to the central server, the message including identification of the first mesh network member and the second mesh network member, and the first timestamp and a second timestamp of the second clock; (US Patent claim 1 recites “and the second mesh network member generates a message for propagation to the central server, the message including identification of the first mesh network member and the second mesh network member, and the first timestamp and a second timestamp of the second clock;”).
a central server configured to select a reference clock within the wireless mesh network, further configured to determine a time offset between the first clock and the reference clock based on the message; (US Patent claim 1 recites “and a central server configured to select a reference clock within the wireless mesh network, further configured to determine a time offset between the first clock and the reference clock based on the message;”).
and further configured to propagate an acoustic transmission schedule to the first mesh network member, wherein the first mesh network member and the location tag communicate acoustically based on the acoustic transmission schedule (US Patent claim 1 recites “and further configured to propagate an acoustic transmission schedule to the first mesh network member, wherein the first mesh network member and the location tag communicate acoustically based on the acoustic transmission schedule.”).
Regarding claim 11, The instant application claims: 
A method for utilizing a wireless mesh network, comprising: receiving, by a location tag, an acoustic ID from an acoustic transmitting device; transmitting, by the location tag having a location ID, the location ID and the received acoustic ID to a central server via a wireless mesh network, (US Patent claim 11 recites “A method for utilizing a wireless mesh network, comprising: receiving, by a location tag, an acoustic ID from an acoustic transmitting device; transmitting, by the location tag having a location ID, the location ID and the received acoustic ID to a central server via a wireless mesh network”).
the wireless mesh network comprising a first mesh network member and a second mesh network member, the first mesh network member and the second mesh network member being battery-powered devices, the first mesh network member having a first clock and the second mesh network member having a second clock; transmitting by the first mesh network member a first timestamp of the first clock to the second mesh network member; (US Patent claim 11 recites “the wireless mesh network comprising a first mesh network member and a second mesh network member, the first mesh network member and the second mesh network member being battery-powered devices, the first mesh network member having a first clock and the second mesh network member having a second clock; transmitting by the first mesh network member a first timestamp of the first clock to the second mesh network member;”).
generating a message by the second mesh network member for propagation to the central server, the message including identification of the first mesh network member and the second mesh network member, and the first timestamp and a second timestamp of the second clock; (US Patent claim 11 recites “generating a message by the second mesh network member for propagation to the central server, the message including identification of the first mesh network member and the second mesh network member, and the first timestamp and a second timestamp of the second clock;”).
determining by the central server a reference clock within the wireless mesh network, and determining a time offset between the first clock and a reference clock based on the message; (US Patent claim 11 recites “determining by the central server a reference clock within the wireless mesh network, and determining a time offset between the first clock and a reference clock based on the message;”).
and propagating an acoustic transmission schedule to the first mesh network member, wherein the first mesh network member and the location tag communicate acoustically based on the acoustic transmission schedule (US Patent claim 11 recites “and propagating an acoustic transmission schedule to the first mesh network member, wherein the first mesh network member and the location tag communicate acoustically based on the acoustic transmission schedule.”).
(i.e. see claim 2 and claim 12 of the US Patent).
Regarding claim 3 and claim 13 of the instant application claims (i.e. see claim 3 and claim 13 of the US Patent).
Regarding claim 4 and claim 14 of the instant application claims (i.e. see claim 4 and claim 14 of the US Patent).
Regarding claim 5 and claim 15 of the instant application claims (i.e. see claim 5 and claim 15 of the US Patent).
 Regarding claim 6 and claim 16 of the instant application claims (i.e. see claim 6 and claim 16 of the US Patent).
 Regarding claim 7 and claim 17 of the instant application claims (i.e. see claim 7 and claim 17 of the US Patent).
 Regarding claim 8 and claim 18 of the instant application claims (i.e. see claim 8 and claim 18 of the US Patent).
 Regarding claim 9 and claim 19 of the instant application claims (i.e. see claim 9 and claim 19 of the US Patent).
Regarding claim 10 and claim 20 of the instant application claims (i.e. see claim 10 and claim 20 of the US Patent).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WIPO Document "WO 2004/051303 A1" by HOLM, Sverre discloses an ultrasonic locating system that comprises a server that sends synchronization signals to master units that transmits the synchronization signals to slave units and the master units and slave units will simultaneously transmit an ultrasonic pulse each encoded in its own way which is received by the identification tags and the identification tag will calculate arrival times for received ultrasonic pulses and this information together with the identification tags ID code is transmitted in the form of radio signals to the server which in turn updates its database with the position of the various identification tags.

WIPO Document "WO 2013/008169 A1" by BEN-MOSHE, Boaz discloses a system for determining the location of a sound receiver wherein a synchronizing signal based on a reference time such as a sound generation schedule is transmitted to a plurality of sound sources and the sound sources transmitting sound signals in accordance with the sound generation schedule and wherein the sound receiver receives at least two sound signals transmitted by sound sources in the specified area and using the calculated time of flight and respective known locations of the sound sources for which the time of flight is computed, the location of the sound-receive is determined in the specified area and the determined location is reported to a location remote from the sound receiver.



Amir et al. (US Patent 10,126,407) discloses a system for synchronized ultrasonic real time location for determining a location and identity of a portable device wherein each ultrasonic base station is configured to receive timing synchronization information and to transmit a corresponding ultrasonic location code in a time period based on the received timing synchronization information and each portable device detects the ultrasonic location codes from the ultrasonic base stations and transmit an output signal including a portable device ID representative of the portable device and the detected ultrasonic location code and discloses synchronizing all the nodes reduces power consumption as it reduces an amount of time for detecting the signals and further discloses that individual clocks on the different nodes are slightly different from each other and as time passes the individual clocks may drift and a synchronization signal may be used to maintain all of the nodes close enough to a common time of origin to allow the system to operate efficiently.

Calvarese (US Patent Publication 2014/0340994) discloses an ultrasonic locationing system for locationing of a mobile device within an environment that includes a plurality of fixed ultrasonic emitters wherein a backend controller can direct specific emitters to emit their burst at particular times and a 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645